                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9      UNITED STATES OF AMERICA,                              CASE NO. CR17-0246-JCC
10                             Plaintiff,                      ORDER
11              v.

12      JULIO CESAR FIERRO VALENZUELA,

13                             Defendant.
14

15          This matter comes before the Court on the Government’s motion for entry of a final order
16   of forfeiture (Dkt. No. 46) for the following property:
17          1. One Smith & Wesson .45 caliber semiautomatic pistol, bearing serial number
18              DTA9733;
19          2. One Mossberg shotgun, bearing serial number H569854; and
20          3. Any and all related ammunition, magazines, and accessories.
21          The Court, having reviewed the motion and the relevant record, GRANTS the motion
22   (Dkt. No. 46) and FINDS that entry of a final order of forfeiture is appropriate because:
23          1. On February 14, 2018, the Court entered a Preliminary Order of Forfeiture finding
24              these firearms, ammunition, and accessories forfeitable pursuant to 18 U.S.C. §
25              924(d)(1) and 28 U.S.C § 2461(c) and forfeiting Defendant’s interest in them (Dkt.
26              No. 38);


     ORDER
     CR17-0246-JCC
     PAGE - 1
 1         2. Thereafter, the United States published notice of the pending forfeitures as required

 2             by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure 32.2(b)(6)(C) (Dkt.

 3             No. 39) and provided direct notice to five identified potential claimants as required by

 4             Federal Rule of Criminal Procedure 32.2(b)(6)(A) (Dkt. No. 46-1);

 5         3. One third-party claim was filed, the United States recognized and settled that claim,

 6             and the Court approved the settlement agreement (Dkt. Nos. 40, 44, 45); and

 7         4. No other third-party claims were filed, and the time for doing so has expired.

 8         Therefore, the Court ORDERS:
 9         1. No right, title, or interest in the above-identified property exists in any party other
10             than the United States;
11         2. The above-identified property is fully and finally condemned and forfeited, in its
12             entirety, to the United States; and
13         3. The United States and/or its representatives are authorized to dispose of the property
14             as permitted by governing law.
15         DATED this 30th day of October 2018.




                                                          A
16

17

18
                                                          John C. Coughenour
19                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     CR17-0246-JCC
     PAGE - 2
